MEMORANDUM OPINION
                                         No. 04-10-00577-CR

                                          Ricky BARBARO,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-0272
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2010

DISMISSED FOR WANT OF JURISDICTION

           On June 17, 2009, appellant was placed on community supervision for a period of four

years. On July 7, 2010, the State filed a motion to revoke appellant=s community supervision.

On July 15, 2010, the trial court entered an order continuing appellant on community

supervision, but modifying the conditions of appellant=s community supervision by ordering

appellant to enter a residential treatment program. Appellant filed a notice of appeal from the

trial court=s order modifying the conditions of his community supervision. This court does not
                                                                                04-10-00477-CR


have jurisdiction to consider an appeal from an order altering or modifying the conditions of

community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);

Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). On August 18,

2010, this court issued an order for appellant to show cause on or before August 30, 2010, why

this appeal should not be dismissed for lack of jurisdiction. Appellant’s counsel has filed a

written response agreeing that this appeal should be dismissed. Accordingly, this appeal is

dismissed for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                             -2-